Citation Nr: 0434240	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-21 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for left ear defective 
hearing.

2.  Entitlement to service connection for right ear defective 
hearing.

3.  Entitlement to service connection for residuals of a 
right ear infection.

4.  Entitlement to service connection for tinnitus.

5.  What evaluation is warranted for bilateral plantar 
fascitits with residuals of an arthorplasty on the right 
foot, hammer toe deformity on the third digit left foot, and 
plantar flexed third metatarsal right foot from October 10, 
2001?


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and August 2002 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 


FINDING OF FACT

There is no competent evidence that the veteran has hearing 
loss in the left ear that meets the VA diagnostic criteria 
for a hearing disability, or that left ear sensorineural 
hearing loss was compensably disabling within a year of his 
separation from active duty. 

CONCLUSION OF LAW

Defective hearing of the left ear was not incurred in or 
aggravated during active military service, and left ear 
sensorineural hearing loss may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

In the Board's view, correspondence dated in June 2002 
substantially complies with the notice requirements found in 
38 U.S.C.A. § 5103.  To this end, the appellant was informed 
of evidence needed to support his claim, the type of evidence 
VA would obtain, and evidence and information he was 
responsible for providing.  

The veteran submitted his claim for a hearing loss in May 
2002.  The June 2002 preadjudication VCAA notice was sent 
prior to the RO rendering a decision in August 2002.  In view 
of the foregoing, notice was provided in the chronological 
sequence contemplated in Pelegrini.

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  During a May 2004 video 
conference hearing, the veteran identified medical treatment 
he received for his ear and indicated he would submit the 
records.  Thereafter, he only submitted a May 2004 audiology 
evaluation from a private ENT facility and waived initial RO 
consideration of the evidence.  

In light of the foregoing, the facts relevant to this appeal 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103A, and implementing regulations.  Therefore, the 
appellant is not prejudiced by the Board proceeding to the 
merits of the claims.  See Bernard v. Brown , 4 Vet. App. 
384, 392-94 (1993). 

Factual background

Service medical records include audiology testing at the time 
of induction in 1965.  Pure tone thresholds in the left ear, 
in decibels, using ASA standards, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
+5
+5
+10
+15
+5

Complaints of pain and decreased hearing in the left ear were 
noted in October 1966 and January 1967.  The diagnosis in 
January 1967 was otitis externa, left ear.  Records indicated 
his left ear condition was improved the following month.

A separation audiology examination at the time of separation 
noted pure tone thresholds in the left ear, in decibels, 
using ISO standards, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
/
15

A VA audiological evaluation in August 2002 pure tone 
thresholds in the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The diagnosis was that hearing was 
normal with the exception of a mild to moderate sensorineural 
hearing loss at 6000 to 8000 Hertz.

Private medical records from an ENT specialist indicated the 
veteran's hearing was evaluated, in May 2004.  Pure tone 
thresholds in the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
/
20

Speech discrimination was 100 percent.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the noted 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

Despite the veteran's contention that he has defective 
hearing in the left ear due to his active duty service, there 
is no competent evidence to support this assertion.  Neither 
service medical records nor post-service evidence show a 
hearing loss that meets the threshold requirements for 
impairment.  Further, there is no competent evidence of a 
compensably disabling left ear sensorineural hearing loss 
within a year of the appellant's separation from active duty 
which would justify a presumptive grant of service connection 
under 38 C.F.R. §§ 3.307 and 3.309.  Notably, the evidence 
shows that 35 years postservice in 2002, the appellant's 
hearing was still normal for VA rating purposes.  As a 
result, there is no basis to conclude that the veteran 
currently has a left ear hearing loss that meets the 
requirements for a hearing loss disability under 38 C.F.R. § 
3.385.  Without competent evidence of a hearing loss 
disability that meets the minimum regulatory requirement, 
there is no evidence to support the veteran's contention of 
defective hearing in the left ear due to service.  Finally, 
it must be noted that as a layperson who is not trained in 
the field of audiology, the appellant is not competent to 
offer an opinion linking a left ear hearing loss to service.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim.  As such, the benefit of the 
doubt doctrine is not applied and the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for defective hearing in 
the left ear is denied.



REMAND

The Board finds that additional development is needed to 
assist the veteran in obtaining evidence in support of his 
remaining claims.  

With regard to entitlement to service connection for 
defective hearing of the right ear and residuals of a right 
ear infection, the private ENT medical records dated in May 
2004 indicated that hearing loss in the right ear meets the 
minimal regulatory requirements found in 38 C.F.R. § 3.385 to 
qualify as a disability.  Evidence in the claims file 
indicates the veteran had a severe right ear infection that 
required hospitalization while on active duty.  The veteran 
has also indicated that he had post-service noise exposure 
working in a machine shop.  Hence, an opinion is necessary to 
determine if any current right ear hearing loss is related to 
service.  Similarly, the August 2002 VA examination diagnosed 
tinnitus, but an opinion is needed as to whether that 
disorder is related to service.

The Board notes that the veteran is in disagreement with the 
initial rating of 30 percent that was assigned for bilateral 
plantar fascitits with residuals of an arthorplasty on the 
right foot, hammer toe deformity on the third digit left 
foot, and plantar flexed third metatarsal right foot.  Here, 
the RO is reminded that the issue should be considered under 
the holding in Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found).

In April 2002, the veteran underwent a general medical 
examination.  A review of the examination report showed that 
not all of the criteria that must be considered in the 
evaluation of the veteran's bilateral foot disorder were 
addressed.  Furthermore, testimony offered during the May 
2004 video conference indicated that the appellant believed 
that his foot disorder was worse.  In order to more 
accurately assess the level of impairment due to his 
bilateral foot disability, the veteran should be afforded a 
current examination.

In addition, the veteran stated during his hearing he would 
submit additional records from Dr. Harinstein (phoentic 
spelling) dated in July 2003.  Since the RO has not received 
the records from the veteran, the RO should assist the 
veteran by attempting to obtain the records on his behalf.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to submit 
a completed records authorization form 
for Dr. Harinstein.  Thereafter, the RO 
should attempt to secure the records 
dated since October 10, 2001.  Any 
pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative must be 
notified of unsuccessful efforts in this 
regard.

2.  Upon completion of the development 
described above, the veteran should be 
scheduled for VA podiatry and audiology 
examinations to respectively ascertain 
the nature and severity of his bilateral 
plantar fascitits with residuals of an 
arthorplasty on the right foot, hammer 
toe deformity on the third digit left 
foot, and plantar flexed third metatarsal 
right foot; the etiology of any right ear 
defective hearing; and the etiology of 
any right ear infection residuals.  All 
tests and studies needed to make these 
determinations should be ordered.  The 
claims folder and this REMAND must be 
provided to and reviewed by the 
physicians.

The podiatry examiner should conduct the 
examination in accordance with the most 
recent AMIE worksheet for foot disorders.  
All findings should be reported in 
detail.  

The audiologist should opine whether it 
is at least a likely as not that any 
defective right ear hearing is related to 
service, to include due to an in-service 
right ear infection.  The examiner should 
also comment whether any current right 
ear disorder is a residual of the 
aforementioned right ear infection.  The 
rationale for all opinions offered should 
be reported in detail.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

4.  The RO should review the examination 
reports to ensure complete compliance 
with the directives of this REMAND.  If 
any report is deficient in any manner, 
the RO must implement corrective 
procedures.

5.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
prepare a new rating decision and 
readjudicate what evaluation is warranted 
for bilateral plantar fascitits with 
residuals of an arthorplasty on the right 
foot, hammer toe deformity on the third 
digit left foot, and plantar flexed third 
metatarsal right foot from October 10, 
2001; and entitlement to service 
connection for residuals of a right ear 
infection, defective hearing in the right 
ear, and tinnitus.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



